Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This is a second non-final rejection, because a new ground of 101 rejection made below was not necessitated by applicant’s amendment. This Office Action is responsive to Applicants' Amendment filed on February 11, 2022, in which claims 1-20 are amended. Claims 5, 7, 13, 15, 21 and 23 have been withdrawn from consideration.  Claims 1-4, 6, 8-12, 14, 16-20, 22 and 24-30 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 under U.S.C. §112(f) have been considered and are deemed persuasive. The rejections are hereby withdrawn as necessitated by applicant’s amendments and remarks made to the rejection.
	Applicant’s arguments with respect to rejection of claims 1-24 under 35 U.S.C. 101 have been considered and are persuasive.  The rejections are hereby withdrawn as necessitated by applicant's amendments and remarks made to the rejections.
The rejections to claims 1, 3, 6, 11, 14, and 19 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20, 22, 24, 29, and 30 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed towards a machine-readable medium which with respect to the instant specification ([¶0049] “Non-limiting machine-readable medium examples may include solid-state memories, optical media, magnetic media, and signals (e.g., radio frequency signals, other photon-based signals, sound signals, etc.).”).  Therefore, the claims are directed towards a transitory signal, which is a non-statutory category.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mochida (“Naming Scheme Using NLP Machine Learning Method for Network Weather Monitoring System Based on ICN”,2017) and in view of Garcia (“Visual attention and object naming in humanoid robots using a bio-inspired spiking neural network”, 2018). 

Regarding claim 1, Mochida teaches A device for machine generation of content names in an information centric network (ICN), the device comprising: processing circuitry; and a memory including instructions that, when executed by the processing circuitry, configure the processing circuitry to: ([p. 430 Col. 1] "The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer." [p. 432 Col. 1] "All labels having B, I and O as prefix in Figure 10 are used for the computer to recognize the range of idioms" [p. 4332 Col. 2] "Before the morphological analysis and labeling, the machine learning computer have to learn the prepared data to be the given label" A computer is interpreted as being well known in the art as having processing circuitry and a memory including instructions that when executed by the processing circuitry configure it to perform tasks.).
obtain content; ([Abstract} "we propose a technique for distributing
meteorological data gathered with a weather observation device" Gathering data and obtaining content are interpreted as synonymous.).
to invoke an inference engine […]  to produce a name for the content ([Abstract] “In this paper, we propose a technique for distributing meteorological data gathered with a weather observation device
and 4K camera by ICN, and caching content with a new Naming scheme using machine learning.”) 
learning to train the […] neural network in an on-going manner to adapt the name over time ([p. 430 Col. 2] "Figure 5 shows the improvement of the rate of correct answer. Vertical axis shows the rate of correct answer, horizontal axis shows the number of learning.").
respond to an interest packet that includes the name with a data packet that includes the content. ([p. 429 Col. 1] "Next, we describe the basic operation of CCNx. CCNxhandles two kinds of packets. The first is an Interest Packet (IntP), which requests the content from the 4K camera or weather sensor. The second is a data packet, which sends the content requested by the IntP" [p. 429 Col. 2] "In Figure 2, the IntP is transmitted, together with the content name requested by user 1" Interest packet interpreted as synonymous with request.). 
However, Mochida does not explicitly teach to invoke an inference engine with a spiking neural network  to produce a name for the content, the spiking neural network implemented with spike timing dependent plasticity (STDP) learning to train the spiking neural network  

Garcia, in an analogous art teaches using STDP in a neuromorphic neural network for training a system to produce names. In particular, Garcia teaches invoke an inference engine with a spiking neural network  to produce a name for the content, the spiking neural network implemented with spike timing dependent plasticity (STDP) learning to train the spiking neural network ([Abstract] "In this work we describe how a neuroanatomically grounded spiking neural network for visual attention has been extended with a word learning capability and integrated with the iCub humanoid robot to demonstrate attention-led object naming", [p. 57 Col. 1] "The word learning processes in the model are based entirely on mechanisms of Hebbian plasticity [19]. In the current model, learning the association between the auditory and visual modalities has been implemented using Spike-Timing Dependent Plasticity (STDP), a mathematical formulation for modelling learning in real neurons"). 

Mochida and Garcia are both directed towards using neural networks for naming content.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mochida with the teachings of Garcia by using a spiking neural network in the name generation system. Garcia teaches as a motivation for using a spiking neural network ([p. 60 Col. 2] “One of the principal contributions of the cognitive neurorobotics approach is that it allows to pursue both the study of the neuroscience of the brain and the engineering of functional robots in the same context as a tool to uncover the model of computation, and then in a recursive process take the insights thus gained to refine the model systematically and produce systems that function in the real world”).  

	Claim 9 discloses a method implemented by the device of claim 1 with substantially the same scope, therefore the rejection applied to claim 1 also applies to claim 9.

	Claim 17 discloses a machine readable medium with substantially the same scope as claim 1, therefore the rejection applied to claim 1 also applies to claim 17.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”).

Claims 2-4, 10-12, 18-20, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mochida, and Garcia and in further view of Vries (US 2005/0227676 A1). 

Regarding claim 2, Mochida teaches The device of claim 1, wherein the interest packet is received before the inference engine is invoked, ([p. 430 Col. 1] "The NLML uses a CRF (Conditional Random Field) to generate the model to predict output sequence from given sequence data due to the evaluations of the origination costs and the concatenation costs [4]." See also FIG. 4 [p. 432 Col. 2] "Experiments on named extraction were concluded on sentences like the following. “What is the temperature of Shinjuku?” As a result of performing morphological analysis on the above sentence, it was divided into 7 words. Then, within NLTK each word was given word classifications and reading" See also Table III and FIG. 11 The model in Mochida is explicitly generated to produce a name tailored to the packet originator which with respect to the instant specification is the intended application of receiving an interest packet before the inference engine is invoked.  The named entity is submitted as an interest prior to the inference engine being invoked.).
However, the combination of Mochida and Garcia does not explicitly teach and wherein an attribute of the interest packet was provided to the inference engine to produce the name.

Vries, who teaches a related art of a neural network system for inferring information directed to content, teaches wherein an attribute of the interest packet was provided to the inference engine to produce the name ([¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.)." With respect to the instant specification the users place context is interpreted as a content feature set which includes the entity location and is an attribute of the interest packet.). 

Mochida, Garcia, and Vries are all directed towards neural network systems for inferring information directed to content.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send identifying client information in an interest packet. Vries teaches as motivation ([¶0029] “The information service 100 tracks users of the information service and their locations in a people/place database 112. The information service 100 also may track locations of other place-specific resources (e.g., other data services, controllable devices, merchants offering particular products in a certain venue, etc.) on the data communications network, so as to provide auxiliary information as to these other place-specific resources”).

Regarding claim 3, the combination of Mochida, Garcia, and Vries teaches The device of claim 2, wherein the attribute of the interest packet is at least one of an entity name that originated the interest packet or a location of an entity that originated the interest packet. (Vries [¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the originating entities location and is an attribute of the interest packet.). 

Regarding claim 4, the combination of Mochida, Garcia, and Vries teaches The device of claim 2, wherein the attribute is a content feature set. (Vries [¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the entity location and is an attribute of the interest packet. [¶0056] “the information service may derive advertising revenue, such as for providing advertising messages or promotions in combination with the search responses and notifications. For example, the information service can announce a nearby advertiser (such as a restaurant, coffee shop or book store) in combination with a notification that a person on the user's buddy list is nearby… Also, the information service can be operated as a platform enhancement (typically free to the user) that adds value to a “platform” product or service that is purchased by the user, such as a...media or content source (e.g., an Internet “portal” site).”). 

Claims 10, 11, and 12 disclose a method implemented by the device of claims 2, 3, and 4 with substantially the same scope, therefore the rejections applied to claims 2, 3, and 4 also apply to claims 10, 11, and 12.

Claims 18-20 disclose a machine readable medium with substantially the same scope as claim 1, therefore the rejection applied to claims 2-4 also apply to claims 18-20.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”), 

Regarding claim 26, the combination of Mochida and Garcia teaches The device of claim 1.  
However, the combination of Mochida and Garcia does not explicitly teach, wherein the instructions configure the processing circuitry to: receive a content feature of the content in addition to the content; 
and provide the content feature set to the inference engine as part of the invocation of the inference engine.  

Vries, in the same field of endeavor, teaches The device of claim 1, wherein the instructions configure the processing circuitry to: receive a content feature of the content in addition to the content; ([¶0034] "The inference engine 200 is realized in software running on the server computers 104-106 (FIG. 1), and utilizing the people/place information in the database 112 (FIG. 1)" Person in database interpreted as content, mapped placed interpreted as content feature.  Utilizing the people/place information in the database interpreted as synonymous with receiving a content feature of content in addition to the content. [¶0056] “the information service may derive advertising revenue, such as for providing advertising messages or promotions in combination with the search responses and notifications. For example, the information service can announce a nearby advertiser (such as a restaurant, coffee shop or book store) in combination with a notification that a person on the user's buddy list is nearby… Also, the information service can be operated as a platform enhancement (typically free to the user) that adds value to a “platform” product or service that is purchased by the user, such as a...media or content source.”).
and provide the content feature set to the inference engine as part of the invocation of the inference engine. ([¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the originating entities location and is an attribute of the interest packet.). 

Mochida, Garcia, and Vries are all directed towards neural network systems for inferring information directed to content.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send identifying client information in an interest packet. Vries teaches as motivation ([¶0029] “The information service 100 tracks users of the information service and their locations in a people/place database 112. The information service 100 also may track locations of other place-specific resources (e.g., other data services, controllable devices, merchants offering particular products in a certain venue, etc.) on the data communications network, so as to provide auxiliary information as to these other place-specific resources”).

Claim 28 discloses a method implemented by the device of claim 26 with substantially the same scope, therefore the rejection applied to claim 26 also applies to claim 28.

	Claim 30 discloses a machine readable medium with substantially the same scope as claim 26, therefore the rejection applied to claim 26 also applies to claim 30.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mochida, and Garcia and in further view of Cheng (US 10929392 B1).

Regarding claim 6, the combination of Mochida and Garcia teaches The device of claim 1.  
However, the combination of Mochida and Garcia does not explicitly teach wherein the artificial neural network is trained with a constraint that limits a form of the name.  

Cheng, in the same field of endeavor, teaches The device of claim 1, wherein the artificial neural network is trained with a constraint that limits a form of the name. ([Col. 12 l. 37] "During training, input can be converted to all lowercase and transformed to sequences of 3,000 distinct subword units via byte pair encoding. Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes is replaced with a byte that does not occur within that data" Trained with a constraint that limits a form of the name with respect to the instant specification is interpreted as equivalent to using compressed data to train the artificial neural network. Cheng explicitly teaches a method of compressing strings and using them for training which is how names are represented.). 

Regarding claim 8, the combination of Mochida, and Garcia teaches 
The device of claim 1, wherein the inference engine is used at each node in an ICN to name the content. (Mochida [p. 430 Col. 1] "The content provider sends the specified content in the DatP (Date Packet) (Figure 2 ④). CCNx router 2 receives it and sends the content to the next stage by referring to a table for caching back the contents in this process (Figure 2 ⑤). CCNx router 1 performs the same operation (Figure 2 ⑧), and finally the DatP arrives at user 1" See also FIG. 1). 

Claims 14 and 16 disclose a method implemented by the device of claims 6 and 8 with substantially the same scope, therefore the rejection applied to claims 6 and 8 also applies to claim 14 and 16.

Claims 22 and 24 disclose a machine readable medium with substantially the same scope as claims 6 and 8, therefore the rejection applied to claims 6 and 8 also apply to claims 22 and 24.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”).

Regarding claim 25, the combination of Mochida, Garcia, and Cheng teaches The device of claim 6, wherein the constraint limits a size or content of part of the name to ensure more efficient routing in the ICN. (Cheng [Col. 12 l. 37] "During training, input can be converted to all lowercase and transformed to sequences of 3,000 distinct subword units via byte pair encoding. Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes is replaced with a byte that does not occur within that data" Byte pair encoding of subword units interpreted as synonymous with limiting a size or content of part of the name.). 

Claim 27 discloses a method implemented by the device of claim 25 with substantially the same scope, therefore the rejection applied to claim 25 also applies to claim 27.

	Claim 29 discloses a machine readable medium with substantially the same scope as claim 25, therefore the rejection applied to claim 25 also applies to claim 29.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124